            Case 2:18-cv-02880-NIQA Document 21 Filed 03/20/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KATHRYN GAY                                                        CIVIL ACTION
             Plaintiff- Prose
                                                                       N0.18-2880
                  v.

    THE CHILDREN'S HOSPITAL OF
    PHILADELPHIA, et al.
             Defendants

                                                  ORDER

        AND NOW, this 201h day of March 2019, upon consideration of Defendants' motion to

dismiss, [ECF 12], Plaintiffs opposition thereto, [ECF 14], Defendants' reply, [ECF 17],

Plaintiffs sur-reply, [ECF 19], and the allegations contained in Plaintiffs amended complaint,

[ECF 6], it is hereby ORDERED that the motion to dismiss is GRANTED, with respect to

Plaintiffs claims under 42 U.S.C. §1985 ("§1985 Claims"); 1 and, DENIED, with respect to

Plaintiffs claims under 42 U.S.C. §1983 ("§1983 Claims"). 2


         Defendants move to dismiss Plaintiffs § 1985 claims on the basis that Plaintiff has not alleged that
she is a member of a "protected class." Pursuant to Griffin v. Breckenridge, 403 U.S. 88 (1971), claims
under § 1985 are limited to private conspiracies predicated on "racial, or perhaps otherwise class-based,
invidiously discriminatory animus behind the conspirators' action." Id. at 102; see Lake v. Arnold, 112
F.3d 682, 686 (3d Cir. 1997). "Members ofa protected class under §1985(3) have at least one of certain
'immutable characteristics"' including, "race, gender, national origin, and mental handicap." McArdle v.
Hufnagel, 588 F. App'x 118, 121 (3d Cir. 2014). Here, in her amended complaint, Plaintiff does not allege
membership in any of these or any other recognizable protected classes. Instead, she essentially alleges
that Defendants discriminated against her because of their "discriminatory animus against vegetarianism."
Vegetarians, however, are not a protected class. As such, Plaintiff has failed to state a claim under § 1985.
Notably, in her response to Defendants' motion, Plaintiff appears to concede that this claim is not viable.
(See ECF 14 at p. 90).

2
        Plaintiff also asserts that her constitutional rights were violated when Defendants institutionalized
her minor (now-deceased) daughter ("K"), from June 14, 2016, through July 1, 2016, without parental
consent for non-medical reasons. In order to state a claim under § 1983, Plaintiff must allege that she was
deprived of a constitutional right by someone acting under color of state law. West v. Atkins, 487 U.S. 42,
48 (1988). Defendants argue that Plaintiffs§ 1983 claims should be dismissed because they (a hospital and
various personnel) are not state actors and are, thus, not liable under 42 U.S.C. §1983. The United States
Court of Appeals for the Third Circuit has provided three tests to determine whether an individual is a state
actor:
            Case 2:18-cv-02880-NIQA Document 21 Filed 03/20/19 Page 2 of 2



                                                   BY THE COURT:


                                                   Isl Nitza I Quinones Alejandro
                                                   NITZA I. QUINONES ALEJANDRO
                                                   Judge, United States District Court




            ( 1) whether the private entity has exercised powers that are traditionally the exclusive
            prerogative of the state; (2) whether the private party has acted with the help of or in
            concert with state officials; and (3) whether the "[ s]tate has so far insinuated itself into
            a position of interdependence with the acting party that it must be recognized as a joint
            participant in the challenged activity."

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal brackets, citations, and quotation marks omitted).

         Here, construing Plaintiffs pro se amended complaint liberally, Plaintiff has alleged that by
refusing to release minor K to Plaintiffs care, despite minor K being medically cleared for discharge, due
to an alleged unfounded report of child abuse/neglect and a resultant investigation by the Philadelphia
Department of Human Services ("DHS"), Defendants were exercising powers that are "traditionally the
exclusive prerogative of the state." As such, Plaintiff contends, Defendants were state actors because they
were "acting as part of the reporting and enforcement machinery for DHS, a government agency charged
with detection and prevention of child abuse and neglect .... " At this early stage in the proceedings,
construing Plaintiffs complaint liberally and accepting all of the facts pied as true, this Court finds that
Plaintiff has alleged facts sufficient to show that Defendants could be considered as acting under color of
law. Accordingly, Defendants' motion is denied as to Plaintiffs §1983 claims.

                                                       2
